TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00437-CV



                                      In re Fred Lyndsay


                 ORIGINAL PROCEEDING FROM SCHLEICHER COUNTY



                            MEMORANDUM OPINION


               Relator filed his petition for writ of mandamus on July 15, 2008. On July 30, the

Texas Department of Family and Protective Services filed an unopposed motion to abate the

proceeding until after a hearing scheduled for August 13. On July 31, we granted the motion and

abated the proceeding. Relator has now filed an unopposed motion to dismiss his petition for writ

of mandamus. He represents that all parties are in agreement with the dismissal. We therefore

reinstate the cause, grant the motion, and dismiss the petition for writ of mandamus.




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Filed: August 15, 2008